Exhibit 10.1
__________, 20__
TENNECO INC. 2006 LONG-TERM INCENTIVE PLAN
RESTRICTED STOCK AWARD AGREEMENT
     _____________________________

     Participant
     Pursuant to the provisions of the Tenneco Inc. 2006 Long-Term Incentive
Plan (as the same may be amended from time to time in accordance with its terms,
the “Plan”), you were granted an Award of [_______] shares of Common Stock of
Tenneco Inc. (“Shares”) as of [________] (“Grant Date”). The “Restricted Period”
applicable to this Award begins on the Grant Date and ends (i) as to the first
one-third of the Shares, on the first anniversary of the Grant Date, (ii) as to
the second one-third of the Shares, on the second anniversary of the Grant Date
and (iii) as to the remaining one-third of the Shares, on the third anniversary
of the Grant Date, with each such anniversary date being referred to herein as a
“Vesting Date”. Notwithstanding the preceding sentence, in the event you
(a) satisfy the requirements for Retirement or Total Disability (other than
termination of employment with the Company and its Subsidiaries) prior to the
Vesting Date with respect to any of the Shares (the date on which you satisfy
the requirements for Retirement or Total Disability being referred to herein as
the “Tax Vesting Date”) and (b) elect to satisfy the tax withholding obligation
arising on the Tax Vesting Date pursuant to paragraph (c) of the second to the
last paragraph of this Agreement, then the Restricted Period shall end on the
Tax Vesting Date with respect to that number of Restricted Shares (as defined
herein) having a Fair Market Value (determined as of the Tax Vesting Date) equal
to the amount of taxes required to be withheld pursuant to the provisions of
paragraph (c) of the second to the last paragraph of this Agreement with respect
to all Restricted Shares for which the Vesting Date has not occurred prior to
the Tax Vesting Date. Any Restricted Shares for which the Restricted Period ends
as the result of the Tax Vesting Date shall be treated as attributable to
successive tranches of Shares for which a Vesting Date has not occurred as of
the Tax Vesting Date (and shall reduce the number of Shares in applicable
tranches that will otherwise vest on future applicable Vesting Dates), beginning
with the tranche of Shares with the first Vesting Date that occurs after the Tax
Vesting Date. As used herein, the term “Restricted Shares” means any Shares
subject to this Award and for which the Restricted Period remains in effect.
     During the applicable Restricted Period, and until all conditions imposed
on the related Restricted Shares are satisfied, such Restricted Shares are
restricted in that (i) they will be held by the Company and may not be sold,
transferred, pledged or otherwise encumbered, tendered or exchanged, or disposed
of, by you unless otherwise provided by the Plan and (ii) they are subject to
forfeiture by you under certain circumstances as described herein and in the
Plan. However, as long as the applicable Restricted Shares have not been
forfeited, during the related Restricted Period (a) you will be entitled to
receive, subject to withholding for taxes, dividends (which for tax purposes
will generally be treated as ordinary compensation) payable on the Restricted
Shares, which the Company may require to be reinvested in additional shares of
Common Stock subject to the same restrictions as the shares on which such
dividends are paid and (b) you may vote the Restricted Shares. If you remain
employed by the Company and its Subsidiaries throughout the applicable
Restricted Period and all the conditions are satisfied, or if your employment by
the Company and its Subsidiaries terminates before the termination of the
applicable Restricted Period as a result of your Retirement, death or Total
Disability, the restrictions on the related Restricted Shares will lapse, and
shares of Common Stock in an amount equal to the number of Restricted Shares as
to which the restrictions have lapsed will be delivered to you (or your
beneficiary), subject to withholding for taxes. Generally, if your employment
terminates for any other reason before the expiration of the Restricted Period,
you will forfeit the Restricted Shares unless the Committee determines
otherwise. You agree that the term “Restricted Shares” shall include any shares
or other securities which you may receive or be entitled to receive as a result
of the ownership of the original Restricted Shares, whether they are issued as a
result of a share split, share dividend, recapitalization, or other subdivision
or consolidation of shares effected without receipt of consideration by the
Company or the result of the merger or consolidation of the Company, or sale of
assets of the Company. For purposes hereof, the term “Retirement” means
termination of your employment after you have met the eligibility requirements
for early or normal retirement as established in accordance with the retirement
plan of the Company or its Subsidiaries covering you at the time such
termination occurs and the term “Total Disability” means your permanent and
total disability as determined under the rules and guidelines established by the
Company in order to qualify for long-term disability coverage under the
Company’s long-term disability plan in effect at the time of such determination.

 



--------------------------------------------------------------------------------



 



     You will generally be taxed on the value of the Restricted Shares on the
applicable Vesting Date or, if earlier, on the Tax Vesting Date. However, as an
alternative, you may elect under Internal Revenue Code Section 83(b) to be taxed
on the value of the Restricted Shares on the Grant Date, identified above.
Whether it is beneficial for you to make this election should be determined
after consultation with your personal tax advisor. If you make this election,
the value of the Restricted Shares will be taxable to you in the year of the
Grant Date, rather than in the year that the restrictions lapse. If you choose
to make this election, you must so notify the Company in writing, file the
election with the Internal Revenue Service within thirty (30) days after the
Grant Date, and promptly pay the Company the amount it determines is needed to
satisfy tax withholding requirements. You hereby agree that the Restricted
Shares shall be held by the Company during the Restricted Period.
     All distributions under the Plan, including any distribution in respect of
this Award, are subject to withholding of all applicable taxes, and the delivery
of any shares or other benefits under the Plan or this Award is conditioned on
satisfaction of the applicable tax withholding obligations. Except as otherwise
provided by the Committee, such withholding obligations may be satisfied
(a) through cash payment by the Participant, (b) through the surrender of shares
of Common Stock which the Participant already owns, or (c) through the surrender
of shares of Common Stock to which the Participant is otherwise entitled under
the Plan; provided, however, that such shares of Common Stock under this
paragraph (c) may be used to satisfy not more than the Company’s minimum
statutory withholding obligation (based on minimum statutory withholding rates
for Federal and state tax purposes, including without limitation payroll taxes,
that are applicable to such supplemental taxable income). The Company shall have
the right to deduct from this Award, shares sufficient to satisfy any tax
withholdings required by law.
     Enclosed is a form by which you may designate a beneficiary in the event of
your death. This Award is subject to all of the definitions, terms and
conditions of the Plan, a copy of which is enclosed. In the event of any
discrepancy between the provisions of the Plan and this or any other
communication regarding the Plan, the provisions of the Plan control.
Capitalized terms used and not otherwise defined herein shall have the meanings
ascribed to them in the Plan.

 